Herrick, J.
While the proceedings taken against the plaintiff resulted in what is called “ suspension,” it was practically an expulsion, because by it he was deprived of all rights, privileges, and benefits of membership in the defendant, including the right to recover upon the policy or certificate taken out by him.
“ When an individual joins an incorporated club or legally organized body with power to make laws and rules for its own *431government, and for the regulation of the conduct of its members, the member becomes bound by those laws and rules, and a decision by the body or a duly constituted committee proceeding according to judicial forms touching his rights or relations as a member, is binding upon the courts.” Baxter v. McDonnell, 155 N. Y. 83-101.
While a member of an incorporated club or of a voluntary association, legally organized, is undoubtedly bound by its rules for its own government and the regulation of the conduct of its members, and by the decisions of the body authorized by such rules and regulations to make decisions, still those rules and regulations must be reasonable rules and regulations, and must provide for justice and fair dealing between its members. If they provide anything else, they are of no force or effect; if they fail to provide for justice or fair dealing between the members, the common law supplies the defect.
“ Voluntary bodies of this kind will be held to the fair and honest administration of the rules which are in force when any proceeding is instituted against a member; but where a member is expelled in conformity with the rules, and the proceedings are regular and in good faith, it is final, and no judicial tribunal can interfere.” White v. Brownell, 2 Daly, 329, approved in Lewis v. Wilson, 121 N. Y. 288.
Such proceedings to be regular, and to conform to judicial forms, must provide for notice and an opportunity to be heard, because, “ It is well settled that an association whose members become entitled to privileges or rights of property therein cannot exercise its power of expulsion without notice to the person charged, or without giving him an opportunity to be heard.” Wachtel v. Noah W. & O. Society, 84 N. Y. 28.
This is a fundamental principle of justice. People ex rel. Johnson v. New York Produce Exchange, 149 N. Y. 401-409; Lewis v. Wilson, 121 id. 284.
It will be observed from the statement of facts that the rules of the defendant provide that, “ in every case of trial the accused shall have full opportunity afforded for- defense, except as otherwise provided, and may be represented by counsel ”; and no case is pointed out when he is not entitled to full opportunity for defense. It will be further observed that when the commander made his charge against the plaintiff he coupled with it a request or di*432rection that he be notified to appear and show cause before the board of trustees at such time and place as they might fix, and answer such charge and specifications; thereby recognizing the force and application of the rule referred to. Instead of giving him notice of such charges and fixing a time and place for a hearing thereon they proceeded against him without notice, until after the charges had been acted upon. Then the charges together with the action of the board of trustees thereon were all sent to the plaintiff at the same time. Later he received an official notice that he had been suspended.
When he took an appeal to the Court of Appeals of the association, no notice of the hearing upon such appeal was given to him, the only notice was that the decision of the board of trustees had been affirmed. When he took an appeal to the court of last resort of the association, the only notice that was given to him was that it “ Would be filed and referred to the Supreme Tent next July.” While he might ascertain by other means where that hearing was to be held, and at what time in July it was to be held, it was not a notice such as justice and fair dealing requires; the only other notice received by him was the notification of the decision made.
The defendant has failed to comply with its own rules for the trial of its members; it has violated a fundamental principle of justice by attempting to deprive one of its members of rights and privileges without giving him an opportunity to be heard.
I refrain from discussing the' affidavit upon which the charges were sustained, because for the reasons already given it seems to me, that the proceedings of the defendant were illegal and void, and that the plaintiff is entitled to the relief demanded by him in his complaint.
Ordered accordingly.